Name: Decision No 1/89 of the EEC-Cyprus Association Council of 28 July 1989 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: Europe;  European construction;  international trade
 Date Published: 1989-08-08

 Avis juridique important|21989D0808(01)Decision No 1/89 of the EEC-Cyprus Association Council of 28 July 1989 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Official Journal L 230 , 08/08/1989 P. 0003DECISION No 1/89 OF THE EEC-CYPRUS ASSOCIATION COUNCIL of 28 July 1989 derogating from the provisions concerning the definition of the concept of 'originating products' laid down in the Agreement establishing an association between the European Economic Community and the Republic of Cyprus THE EEC-CYPRUS ASSOCIATION COUNCIL, having regard to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus, signed at Brussels on 19 December 1972, hereinafter referred to as 'the Agreement', Having regard to the Protocol concerning the definition to the concept of 'originating products' and methods or administrative cooperation annexed to the Additional Protocol to the Agreement, and in particular Article 25 thereof, Whereas it was agreed, in the Joint Declaration by the Contracting Parties concerning the rules of origin, annexed to the Final Act of the Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement, signed at Luxembourg on 19 October 1987, which entered into force on 1 January 1988, that the Community and the Association Council would, after the entry into force of the Protocol, take a decision on additional Cypriot requests for derogations from the rules of origin applicable to products under headings 61.02 and 61.03 of the Common Customs Tariff; Whereas the derogations requested are intended to bring into line the availability of supplies to Cypriot garment industries with the availability of supplies to Community producers; Whereas, during the first phase of the second stage of the Agreement, Community and Cypriot tariff and commercial policy measures, particularly as regards the use of raw materials originating in third countries in the manufacture of products to which the requests relate, are to be only partially harmonized; whereas the products imported from Cyprus and benefiting from a derogation from the rules of origin accordingly be subject to conditions which are as far as possible equivalent to those applicable to the same products obtained within the Community, in order to avoid all risk of circumvention of Community tariff and commercial policy measures; HAS DECIDED AS FOLLOWS: Article 1 By way of derogation from Article 3 (1) of the Protocol concerning the definition of the concept or 'originating product' and methods of administrative cooperation, products listed in Annex I to this Decision and manufactured in Cyprus shall, within the limits of the quantities indicated and under the conditions set out below, be considered as originating products for the purposes af the Agreement. Article 2 1. For the purposes af Article 1, products listed in Annex I shall be considered originating in Cyprus provided that, as a result of working or processing carried out in Cyprus, the products obtained are classified under a tariff heading other than that covering each of the materials worked or processed. 2. Notwithstanding paragraph 1, the manufacture of garments from parts of garments falling within Combined Nomenclature code 6217 90 00 shall not be considered as sufficient working or processing, unless the parts have been obtained from fabric cut to size in the Community and are covered by a supplier's declaration made out on an invoice or other accompanying document, of wich a specimen is given in Annex III. Article 3 Materials not originating in Cyprus or in the Community used for the manufacture of the products referred to in Article 1 shall not be eligible for any form af drawback of or exemption from customs duties or charges having equivalent effect to customs duties, with the exception of any amounts exceeding the corresponding duties of the Common Customs Tariff. Article 4 Movement certificates EUR 1 issued pursuant to this Decision shall be endorsed: 'Derogation - Decision No 1/89' in the box marked 'remarks', in one of the languages in which the Agreement is drawn up. Article 5 The competent authorities of Cyprus shall send the Commission monthly statements of Cypriot imports and exports of fabrics listed in Annex II. Article 6 This Decision shall apply for a period of two years. Article 7 This Decision shall enter into force on the day on which it is adopted. Done at Brussels, 28 July 1989. For the EEC-Cyprus Association CouncilThe PresidentA. ANGELIDES ANNEX I LIST PROVIDED FOR IN ARTICLE 1 (products benefiting from the derogation) >TABLE> ANNEX II LIST PROVIDED FOR IN ARTICLE 5 (products subject to statistical notification) >TABLE> ANNEX III DECLARATION FOR PRODUCTS NOT HAVING PREFERENTIAL ORIGIN STATUS >TABLE>